UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1335



YOHANNES GEBREIZBABHER HADGU,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-290-146)


Submitted:   October 24, 2005             Decided:   November 4, 2005


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David A. Garfield, LAW OFFICE OF DAVID GARFIELD, Washington, D.C.,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
Michelle Gorden Latour, Office of Immigration Litigation, Maureen
T. Casey, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Yohannes Gebreizbabher Hadgu, a native and citizen of

Ethiopia,    petitions        for   review    of   an   order      of    the    Board    of

Immigration Appeals adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

             In    his   petition     for     review,        Hadgu      challenges      the

immigration judge’s determination, adopted by the Board, that he

failed to establish his eligibility for asylum. To obtain reversal

of a determination denying eligibility for relief, an alien “must

show that the evidence he presented was so compelling that no

reasonable factfinder could fail to find the requisite fear of

persecution.”       INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

We have reviewed the evidence of record and conclude that Hadgu

fails   to   show      that   the   evidence       compels     a     contrary    result.

Accordingly, we cannot grant the relief he seeks.

             We   also    uphold     the     denial     of    Hadgu’s      request      for

withholding       of   removal.       “Because      the      burden      of    proof    for

withholding of removal is higher than for asylum — even though the

facts that must be proved are the same — an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”                   Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).             Because Hadgu fails to show that he




                                       - 2 -
is eligible for asylum, he cannot meet the higher standard for

withholding of removal.

           Additionally, we find that substantial evidence supports

the finding that Hadgu fails to meet the standard for relief under

the   Convention   Against    Torture.         To   obtain   such    relief,   an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.” 8 C.F.R. § 1208.16(c)(2) (2005). We conclude that Hadgu

failed to make the requisite showing below.

           Accordingly,      we   deny   the    petition     for    review.    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                    - 3 -